DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (Translation of Japanese Patent Document JP2000146477A) and in further view of Kun (USP 3810509).
Regarding Claim 1, Sasaki discloses a flat tube (2) for a microchannel heat exchanger, (shown in figure 1, wherein the dimensions of the tube can be expressed in micro dimensions) comprising 
a first wallboard (P1) and a second wallboard (P2, as shown in figure 2) that are formed separately (shown in figure 2), wherein the first wallboard is connected to the second wallboard to form a refrigerant circulation cavity (shown in figure 3), 
the first wallboard and the second wallboard both have a plurality of protrusion portions (25) protruding into the refrigerant circulation cavity to form multiple refrigerant channels (the channels are formed between the beads (25) as shown in figures 3 and 5), arranged along a length direction of the flat tube, in the refrigerant circulation cavity (“As shown in FIG. 3, each of the pair of plates P1 and P2 is formed with a plurality of beads 25 protruding into the refrigerant flow path 22. These plurality of beads 25 are formed so that their positions correspond to each other between the pair of plates P1 and P2, and the top portions 26 of the beads 25 are joined to each other by brazing”, ¶ [22]);
each of the plurality of protrusion portions of the first wallboard is the first protrusion, each of the plurality of protrusion portions of the second wallboard is the second protrusion (see ¶ [22], wherein the beads extend from their respective plate to contact one another along the refrigerant flow direction), there are multiple first protrusions and multiple second protrusions (shown in figure 3), 
any of four adjacent first protrusions of the multiple first protrusions on the first wallboard or any of four adjacent second protrusions of the multiple second protrusions on the second wallboard form an included angle                         
                            θ
                            =
                            2
                            
                                
                                    arctan
                                
                                ⁡
                                
                                    
                                        
                                            L
                                            v
                                        
                                        
                                            L
                                            h
                                        
                                    
                                
                            
                        
                     along a refrigerant flowing direction,

LV is equivalent to 2*B
LH is equivalent to 2*A

                        
                            θ
                            =
                            2
                            
                                
                                    arctan
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            *
                                            B
                                        
                                        
                                            2
                                            *
                                            A
                                        
                                    
                                    =
                                    2
                                    
                                        
                                            arctan
                                        
                                        ⁡
                                        
                                            
                                                
                                                    8
                                                
                                                
                                                    6.8
                                                
                                            
                                            =
                                             
                                            2
                                            
                                                
                                                    49.63
                                                    °
                                                
                                            
                                            =
                                            99.27
                                        
                                    
                                
                            
                        
                    °

[AltContent: textbox ((math)<?xml version="1.0" encoding="UTF-8"?>
<formulawrapper><mml:math xmlns:mml="http://www.w3.org/1998/Math/MathML" xmlns:m="http://schemas.openxmlformats.org/officeDocument/2006/math"><mml:mi mathvariant="normal">θ</mml:mi><mml:mo>/</mml:mo><mml:mn>2</mml:mn></mml:math></formulawrapper>)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: connector]
    PNG
    media_image1.png
    344
    368
    media_image1.png
    Greyscale

                
                    
                        
                            θ
                        
                        
                            2
                        
                    
                    =
                    
                        
                            tan
                        
                        ⁡
                        
                            (
                            
                                
                                    B
                                
                                
                                    A
                                
                            
                            )
                        
                    
                    =
                     
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            4
                                        
                                        
                                            3.4
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    tan
                                
                                ⁡
                                
                                    1.74
                                    =
                                    49.6
                                    °
                                     
                                
                            
                        
                    
                
            
                
                    θ
                    =
                    99.27
                    °
                
            
where the Lv is a distance between two adjacent first protrusions of the multiple first protrusions along a width direction of the first wallboard or two adjacent second protrusions of the multiple second protrusions along a width direction of the second wallboard (shown in figure 5A, being the dimension labeled “B”), and the Lh is a distance between the two adjacent first protrusions along a length direction of the first wallboard or the two adjacent second protrusions along a length direction of the second wallboard (shown in figure 5A, being the dimension labeled “A”, wherein “A” is the distance between two beads in the longitudinal direction and 2*A is the distance between two horizontally aligned beads),
a strength factor ø is defined to represent a pressurization behavior of a tube pass of the flat tube, the strength factor ø meets 

                
                    ø
                    =
                    (
                    2
                    
                        
                            *Lv*Lh
                            )
                            /
                        
                        ⁡
                        
                            (
                            π
                            *
                            D
                            
                                
                                    i
                                
                                
                                    2
                                
                            
                            )
                        
                    
                
            

in order to guarantee a connection strength of the first wallboard and the second wallboard and the second wallboard, the strength factor is 13-20.

Lv is equivalent to 2*B = 8
Lh is equivalent to 2*A = 6.8
Di is equivalent to E = 1.5

                        
                            ø
                            =
                            (
                            2
                            
                                
                                    *
                                    8
                                    *
                                    6.8
                                    )
                                    /
                                
                                ⁡
                                
                                    
                                        
                                            π
                                            *
                                            
                                                
                                                    1.5
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                     = 15.40
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)
Although Sasaki discloses when the protrusion portions is of a truncated cone-shaped (shown in figure 5), a top diameter Di (“E”) of the protrusion portions and a bottom diameter Do (“D”) of the protrusion and the truncated cone-shaped protrusion has a height, Sasaki fails to disclose a value for the depth of the protrusions into the channel.
Kun, also drawn to a heat exchanger tube having staggered protrusions that contact one another from opposing plates, teaches a protrusion depth (shown in figure 19A being the projection height 0.02 inch ≦ H ≦ 0.14 inch, (see col. 24 ll.19) with a wall thickness between 0.003-0.015 inches, with H=0.10 and a wall thickness of 0.01). 
Sasaki discloses protrusions having an extension height and two opposing protrusions contacting one another thereby defining the internal height of the tube, Sasaki fails to explicitly disclose a depth for the protrusion or tube. Further, Kun provides evidentiary support that the height of the tube is directly associated with pressure drop through the tube and heat exchange performance (“H must be small in order to obtain a large number of channels per unit heat exchanger width (cross section) and hence to obtain a large primary surface area”), see col. 25 ll. 5-8). Therefore, the extension height of the two opposing protrusions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller height will increase manufacturing complexity as well as primary heat exchange area, and vice versa. Therefore, since the general conditions of the claim, i.e. that the opposing plates contained respective protrusions that extend into the internal cavity, were disclosed in the prior art by Sasaki, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plate member disclosed by Sasaki with having the height of the protrusions being 0.3 mm-1.0 mm for increased heat transfer as demonstrated by Kun. See MPEP 2144.05 II.	

 Further, a modified Sasaki teaches the protrusion portions meet: 
Do=Di+2*d*tan ɑ, the ɑ being a draft angle of the protrusion portions.

Di is equivalent to E of Sasaki
Do is equivalent to D of Sasaki
d is equivalent to the protrusion depth as previously disclosed by Kun

                
                    3
                    =
                    1.5
                    +
                    2
                    *
                    2.286
                    *
                    t
                    a
                    n
                     
                    ɑ
                
            
                        
                            ɑ
                            =
                        
                     18.16
wherein the draft angle is 10°-25°.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)
Regarding Claim 2, Sasaki further discloses the protrusion portions (25) comprises a first protrusion and a second protrusion, the first protrusion protrudes from the first wallboard to the second wallboard, the second protrusion protrudes from the second wallboard to the first wallboard, and the first protrusion and the second protrusion are abutted against each other and connected (see ¶ [22], wherein the beads extend from their respective plate to contact one another along the refrigerant flow direction and are brazed together); 
and the first protrusion and the second protrusion are distributed in a staggered manner (shown in figure 3).
Regarding Claim 8, Sasaki further discloses the included angle ɑ is 60                        
                            °
                        
                    -150° (see rejection of Claim 1, wherein Sasaki discloses an angle of 99                        
                            °
                            )
                        
                    .
Regarding Claim 11, Sasaki further discloses there are multiple protrusion portions (25, as shown in figure 3), the multiple protrusion portions are distributed at intervals along a length direction of the flat tube in the refrigerant circulation cavity (shown in figure 3, wherein the beads (25) are distributed along the longitudinal direction of the tube), so as to form, between adjacent protrusion portions of the multiple protrusion portions, a space for allowing mutual circulation of a refrigerant in adjacent refrigerant channels (shown in figure 3, wherein the fluid channels formed by the beads meet and diverge at points between the protrusions) .

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove)]
    PNG
    media_image2.png
    464
    392
    media_image2.png
    Greyscale

Sasaki Figure 2
Regarding Claim 12, Sasaki further discloses the first wallboard (P1) has a first groove sinking towards a direction away from the second wallboard (shown in annotated figure 2, wherein the first plate (P1) is stamped to extend away from the second plate (P2) in order to form the inner cavity of the tube), the second wallboard (P2) has a second groove sinking towards a direction away from the first wallboard (shown in annotated figure 2, wherein the second plate (P2) is stamped to extend away from the first plate (P1) in order to form the inner cavity of the tube), and a sidewall of the first groove is connected to a sidewall of the second groove to form the refrigerant circulation cavity (shown in annotated figure 2, wherein the outer flanges of both plates are joined to form the internal fluid passage).
Regarding Claim 13, Sasaki further discloses the sidewall of the first groove extends out of the first groove to form a first turnup (shown in annotated figure 2, wherein the sidewall on the first plate forms the flange surface that attaches to the second plate), the sidewall of the second groove extends out of the second groove to form a second turnup (shown in annotated figure 2, wherein the sidewall on the second plate forms the flange surface that attaches to the first plate), and the first turnup and the second turnup are connected to each other (shown in figures 1-2, wherein the first and second plates are attached to one another along the outer flanged surface in order to seal the internal cavity and preventing the loss of working fluid).
Regarding Claim 17, Sasaki further discloses microchannel heat exchanger (shown in figure 1, wherein the dimensions of the tube can be expressed in micro dimensions), comprising the flat tube as claimed in claim 1 (see the rejection of Claim 1).
Regarding Claim 18, Sasaki further discloses the microchannel heat exchanger is of a straight panel shape (shown in figure 1). 


Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Sasaki et al. (Translation of Japanese Patent Document JP2000146477A) in view of Kun (USP 3810509) as applied in Claims 1-2, 8, 11-13 and 17-18 above and in further view of Zexel (EP0650024A1) hereinafter referred to as Zexel.
Regarding Claim 3, although Sasaki discloses a part of the first wallboard is recessed into the refrigerant circulation cavity to form the first protrusion, a part of the second wallboard is recessed into the refrigerant circulation cavity to form the second protrusion (“As shown in FIG. 3, each of the pair of plates P1 and P2 is formed with a plurality of beads 25 protruding into the refrigerant flow path 22. These plurality of beads 25 are formed so that their positions correspond to each other between the pair of plates P1 and P2, and the top portions 26 of the beads 25 are joined to each other by brazing”, ¶ [22]), Sasaki fails to disclose the first protrusion and the second protrusion are 0.3 mm-1 .0 mm high.
Zexel, also drawn to a heat exchanger tube having staggered protrusions that contact one another from opposing plates, teaches a first protrusion and a second protrusion are 0.3 mm-1.0 mm high shown in figure 4, wherein 1.9mm ≦ H ≦ 2.7mm and 0.25mm ≦ T ≦ 0.47mm, therefore if H=2.5mm and T=.25mm then (H-2*T)/2=.1 mm=the extension of each protrusion). 
Although Sasaki discloses protrusions having an extension height and two opposing protrusions contacting one another thereby defining the internal height of the tube, Sasaki fails to explicitly disclose that the height of the protrusions are 0.3 mm-1.0 mm. Further, Zexel provide evidentiary support that the height of the tube is directly associated with pressure drop through the tube, heat exchange performance and machining simplicity. Therefore, the extension height of the two opposing protrusions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller height will increase resistance to the flow and machining complexity, and vice versa. Therefore, since the general conditions of the claim, i.e. that the opposing plates contained respective protrusions that extend into the internal cavity, were disclosed in the prior art by Sasaki, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plate member disclosed by Sasaki with having the height of the protrusions being 0.3 mm-1.0 mm for increased heat transfer as demonstrated by Zexel. See MPEP 2144.05 II.	
Regarding Claim 4, Sasaki further discloses the first wallboard and the second wallboard are the same in structure (shown in figure 2).
Regarding Claim 16, although Sasaki discloses a flat tube having plates with a wall thickness, Sasaki fails to disclose a thickness of the first wallboard and a thickness of the second wallboard are 0.2 mm-0.8 mm.
Zexel, also drawn to a heat exchanger tube having staggered protrusions that contact one another from opposing plates, teaches a thickness of the first wallboard (T) and a thickness of the second wallboard (T) are 0.2 mm-0.8 mm (0.25mm ≦ T ≦ 0.47mm). 
Although Sasaki a flat tube having plates with a wall thickness, Sasaki fails to explicitly disclose that thickness of the first wallboard and a thickness of the second wallboard are 0.2 mm-0.8 mm. Further, Zexel provide evidentiary support that the plate wall thickness is directly associated with strength of the tube, anticorrosion characteristics and machining simplicity. Therefore, the respective plate thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller thickness will decrease structural rigidity thereby allowing for deflection at lower pressures as well as decrease anticorrosion characteristics while an increased thickness allows for additional costs and/or weight of the heat exchanger. Therefore, since the general conditions of the claim, i.e. that the opposing plates contain a thickness, were disclosed in the prior art by Sasaki, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plate member disclosed by Sasaki with having a thickness of the first wallboard and a thickness of the second wallboard being 0.2 mm-0.8 mm for increased heat transfer as demonstrated by Zexel (“it is necessary to set the optimal plate thickness T by taking into consideration the relationship between the strength and anticorrosion characteristics of the formed plate 10 and the passage resistance.”, Pg. 6 ll. 8-10). See MPEP 2144.05 II.	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Sasaki et al. (Translation of Japanese Patent Document JP2000146477A) in view of Kun (USP 3810509) as applied in Claims 1-2, 8, 11-13 and 17-18 above and in further view of Sugawara (USP 5560425) hereinafter referred to as Sugawara.
Regarding Claim 14, although Sasaki further discloses the sidewall of the first groove and the sidewall of the second groove are at least partially overlapped to each other (shown in figures 1-3, wherein the outer sidewall flanges of each respective plate contact each other), Sasaki fails to disclose the overlapped portion is fixed by welding.
Sugawara, also drawn to a flat tube having internal projections, teaches an overlapped portion being fixed by welding (portions 21 overlap one another and are welded together, “then sticking the two flanges 21, 21, and between said inner fin 20 and the inside wall of said U-shaped sheet, and then welding them”, col. 4 ll. 58-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Sasaki with the overlapped portion being fixed by welding, as taught by Sugawara, the motivation being that welding is widely known as an efficient and simple bonding technique that is capable of remaining undamaged during numerous thermal cycles.         
In product-by-process claims, as in Claim 14, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 14, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “is fixed by welding” are drawn to methods of production and not the structural aspects of the instant invention.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
On Pgs. 6-8 of the Arguments the Applicant alleges that Sasaki fails to disclose the newly amended strength factor as put forth in the claims. The Examiner respectfully disagrees. Please see the rejection above, wherein the dimensions provided in Sasaki meet the limitations regarding the strength factor. The Applicant further alleges that the function of the instant invention differs from the cited prior art in terms of strength. The Examiner respectfully disagrees. Sasaki teaches the structure of the instant invention being placed according to the dimensions put forth by the Applicant, thereby an equivalent strength also exits in Sasaki.
On Pg. 9 of the Arguments the Applicant alleges that the claimed invention simplifies the fabrication process due to having wallboards being of the same shape, having a flexible structure, utilizing a soldering process and having an increased reliability. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	On Pg. 10 of the Arguments the Applicant states, “In Sasaki, D of Sasaki is equal to DO of the present application, E of Sasaki is equal to Di of the present application, however, Sasaki does not disclose 'd' and 'draft angle'. Because Sasaki does not define 'd' and °draft angle', so Sasaki cannot achieve the technical effect 'on one hand, a problem of poor circulation of a refrigerant due to an excessively small channel in a flat tube may be prevented to improve the heat exchange efficiency; and on the other hand, by means of a reasonable design of a top diameter, a bottom diameter and a draft angle of a protrusion, a connection strength of the wallboard may be guaranteed, and thus a first protrusion and a second protrusion can bear a large pressure of the refrigerant after being connected’'”. The Examiner respectfully disagrees. Sasaki discloses the truncated cone-shape having a bottom diameter, a top diameter, a depth and a resultant draft angle due to the aforementioned parameters, wherein Kun teaches a specific depth for the protrusion and the correlation between the protrusion depth and pressure drop/heat exchanger performance. A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226.  See MPEP 2144.05. Further, a modified Sasaki having the protrusion depth as taught by Kun meets the claim limitations, wherein the prior art is not required to reiterate the alleged benefits of the instant invention. 
	On Pg. 11 of the Arguments the Applicant states, “The aim of Applicant does not disclose the ranges of 'd' and DO and Di, but gives a relationship between several parameters ('d' and DO and Di) that are incoherent, thus getting the draft angle”. The Examiner respectfully disagrees. The aforementioned parameters including the draft angle are coherent, wherein altering the top or bottom diameters or the depth will in fact alter the draft angle. Sasaki discloses a top diameter, a bottom diameter, a draft angle and a depth, wherein Kun teaches a specific range of depth is known for the purpose of controlling pressure drop/heat exchanger performance. Therefore, the claimed relationship between the parameters is disclosed in the prior art. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763